ROSS, J.
— In this action, which was brought to foreclose a chattel mortgage, the issues were submitted to a jury and the verdict thereon was in favor of the defendant. The court treating the verdict as advisory only disregarded it and made findings in favor of the plaintiff and entered judgment accordingly. The' defendant appeals, assigning the court’s action as error.
The only question involved is the constitutionality of chapter 125, Session Laws of 1921, which expressly authorizes the court to do as it did.
Chapter 125 is an amendment of paragraph 542, Civil Code of 1913. The latter paragraph made the verdict of the jury in equity cases binding upon the *604court. The amendment changed the rule so that the verdict should be advisory only. The exact question, to wit, the constitutionality of chapter 125, supra, was involved in Donahue v. Babbitt, ante, p. 542, 227 Pac. 995, and in that case we held the law valid. For the reasons for so holding’ we refer to the opinion in that case.
The judgment is affirmed.
McALISTEB, C. J., concurs.